November 19, 2010 Via U.S. Mail and Facsimile Russell Mancuso Branch Chief Division of Corporation Finance United States Securities and Exchange Commission treet, N.E. Mail Stop 3030 Washington, D.C. 20549 Re: ANADIGICS, Inc. Post Effective Amendment to Form S-3 Filed October 26, 2010 File No. 333-110538 Dear Mr. Mancuso: ANADIGICS, Inc. (the “Company”) has received your letter dated November 15, 2010 (the “Comment Letter”) setting forth the comments of the staff (the “Staff”) of the United States Securities and Exchange Commission (the “Commission”) relating to the Post Effective Amendment to Form S-3 (the “Registration Statement”), filed by the Company with the Commission. The Company acknowledges that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing.The Company acknowledges that the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company for its full responsibility for the adequacy and accuracy of the disclosure in the filing.The Company also acknowledges that the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. For your convenience, we have reproduced each comment from the Comment Letter (in bold) immediately before the Company’s response. Signatures 1. Please revise to clarify which individual signed in the capacity of controller or principal accounting officer below the second paragraph of text required on the signatures page. 2. Please revise to provide currently dated signatures of the persons signing the registration statement. RESPONSE: The Company will file Post-Effective Amendment #2 to satisfyboth comments. Sincerely, ANADIGICS, Inc. By:/s/ Thomas C. Shields Thomas C. Shields Executive Vice President and Chief Financial Officer cc:Stephen A. Greene
